UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 3, 2014 HELIOS AND MATHESON ANALYTICS INC. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation) 0-22945 (Commission File Number) 13-3169913 (I.R.S. Employer Identification No.) Empire State Building, 350 5 th Avenue, New York, New York 10118 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (212) 979-8228 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) ITEM 7.01 REGULATION FD DISCLOSURES On February 3, 2014, Helios and Matheson Analytics Inc. issued a press release announcing that its Board of Directors has declared a cash dividend of $0.08 per share of common stock. The dividend is payable to the Company's shareholders of record as of February 18, 2014, and is expected to be paid on March 5, 2014. A copy of the press release is furnished herewith as Exhibit 99.1. The information in this report, which is being furnished pursuant to Item 7.01 of Form 8-K, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that Section, and is not incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such filing. The information in this report and the exhibit hereto may contain "forward-looking statements" within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act. There can be no assurance that future dividends will be declared. The declaration of future dividends is subject to approval of the Board of Directors after its review of the Company's financial performance and cash needs. Declaration of future dividends is also subject to various risks and uncertainties, including: the Company's cash flow and cash needs; compliance with applicable law; restrictions on the payment of dividends under existing or future financing arrangements; changes in tax laws relating to corporate dividends; the deterioration in the Company's financial condition or results; and those risks, uncertainties, and other factors identified from time to time in the Company's filings with the Securities and Exchange Commission. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits Exhibit 99.1Press release dated February 3, 2014, issued by Helios and Matheson Analytics Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HELIOS AND MATHESON ANALYTICS INC. Date: February 3, 2014 By: /s/Umesh Ahuja Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press release dated February 3, 2014 issued by Helios and Matheson Analytics Inc.
